Exhibit AMEREN CORPORATION (AEE) CONSOLIDATED STATEMENT OF INCOME (Unaudited, in millions, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, 2008 2007 2008 2007 Operating Revenues: Electric $ 1,928 $ 1,872 $ 4,944 $ 4,855 Gas 132 125 987 895 Total operating revenues 2,060 1,997 5,931 5,750 Operating Expenses: Fuel 461 338 963 864 Coal contract settlement - - (60 ) - Purchased power 371 419 964 1,106 Gas purchased for resale 73 68 697 622 Other operations and maintenance 449 417 1,340 1,230 Depreciation and amortization 180 176 534 534 Taxes other than income taxes 98 97 300 295 Total operating expenses 1,632 1,515 4,738 4,651 Operating Income 428 482 1,193 1,099 Other Income and Expenses: Miscellaneous income 23 20 61 53 Miscellaneous expense (10 ) (9 ) (23 ) (19 ) Total other income 13 11 38 34 Interest Charges 113 110 331 316 Income Before Income Taxes, Minority Interest and Preferred Dividends of Subsidiaries 328 383 900 817 Income Taxes 113 130 319 279 Income Before Minority Interest and Preferred Dividends of Subsidiaries 215 253 581 538 Minority Interest and Preferred Dividends of Subsidiaries 11 9 33 28 Net Income $ 204 $ 244 $ 548 $ 510 Earnings per Common Share - Basic and Diluted $ 0.97 $ 1.18 $ 2.61 $ 2.46 Average Common Shares Outstanding 210.3 207.6 209.5 207.1 AMEREN CORPORATION (AEE) CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited, in millions) Nine Months Ended September 30, 2008 2007 Cash Flows From Operating Activities: Net income $ 548 $ 510 Adjustments to reconcile net income to net cash provided by operating activities: Gain on sales of emission allowances (2 ) (7 ) Net mark-to-market gain on derivatives (42 ) (7 ) Depreciation and amortization 549 557 Amortization of nuclear fuel 31 26 Amortization of debt issuance costs and premium/discounts 14 14 Deferred income taxes and investment tax credits, net 130 18 Minority interest 25 20 Other (2 ) 10 Changes in assets and liabilities: Receivables 144 (220 ) Materials and supplies (216 ) (110 ) Accounts and wages payable (100 ) (113 ) Taxes accrued, net 44 75 Assets, other 46 58 Liabilities, other 142 151 Pension and other postretirement benefit obligations 2 67 Counterparty collateral asset (2 ) (71 ) Counterparty collateral liability 2 - Taum Sauk insurance receivable, net (68 ) (58 ) Net cash provided by operating activities 1,245 920 Cash Flows From Investing Activities: Capital expenditures (1,316 ) (1,035 ) Nuclear fuel expenditures (161 ) (39 ) Purchases of securities - nuclear decommissioning trust fund (386 ) (110 ) Sales of securities - nuclear decommissioning trust fund 360 98 Purchases of emission allowances (2 ) (12 ) Sales of emission allowances 2 5 Other 2 - Net cash used in investing activities (1,501 ) (1,093 ) Cash Flows From Financing Activities: Dividends on common stock (399 ) (395 ) Capital issuance costs (9 ) (3 ) Short-term debt, net (65 ) 590 Dividends paid to minority interest holder (23 ) (16 ) Redemptions, repurchases, and maturities: Long-term debt (823 ) (465 ) Preferred stock (16 ) (1 ) Issuances: Common stock 107 71 Long-term debt 1,335 425 Net cash provided by financing activities 107 206 Net change in cash and cash equivalents (149 ) 33 Cash and cash equivalents at beginning of year 355 137 Cash and cash equivalents at end of period $ 206 $ 170 AMEREN CORPORATION (AEE) CONSOLIDATED BALANCE SHEET (Unaudited, in millions) September 30, December 31, 2008 2007 ASSETS Current Assets: Cash and cash equivalents $ 206 $ 355 Accounts receivable - trade, net 506 570 Unbilled revenue 262 359 Miscellaneous accounts and notes receivable 291 280 Materials and supplies 956 735 Other current assets 326 181 Total current assets 2,547 2,480 Property and Plant, Net 15,977 15,069 Investments and Other Assets: Nuclear decommissioning trust fund 269 307 Goodwill 831 831 Intangible assets 167 198 Regulatory assets 1,122 1,158 Other assets 566 685 Total investments and other assets 2,955 3,179 TOTAL ASSETS $ 21,479 $ 20,728 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current maturities of long-term debt $ 269 $ 221 Short-term debt 1,407 1,472 Accounts and wages payable 509 687 Taxes accrued 128 84 Other current liabilities 605 438 Total current liabilities 2,918 2,902 Long-term Debt, Net 6,143 5,691 Preferred Stock of Subsidiary Subject to Mandatory Redemption - 16 Deferred Credits and Other Liabilities: Accumulated deferred income taxes, net 2,072 2,046 Accumulated deferred investment tax credits 102 109 Regulatory liabilities 1,291 1,240 Asset retirement obligations 583 562 Accrued pension and other postretirement benefits 741 839 Other deferred credits and liabilities 367 354 Total deferred credits and other liabilities 5,156 5,150 Preferred Stock of Subsidiaries Not Subject to Mandatory Redemption 195 195 Minority Interest in Consolidated Subsidiaries 24 22 Stockholders' Equity: Common stock 2 2 Other paid-in capital, principally premium on common stock 4,731 4,604 Retained earnings 2,259 2,110 Accumulated other comprehensive income 51 36 Total stockholders' equity 7,043 6,752 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 21,479 $ 20,728
